MILLS, Chief Judge.
Shirley Herder appeals from an order of the Judge of Industrial Claims urging that the Judge misapprehended the issue before him. We agree and reverse.
The issue before the Judge was whether Herder should be allowed to continue under the care of an osteopathic physician or whether she should be required to seek further medical care, if any was necessary, from one of the orthopedic surgeons authorized by the employer/carrier. The order provided, in pertinent part:
“I find at this time that further treatment by chiropractor is not indicated and that the claimant is authorized to return to Dr. Shortz for treatment.”
Since there is nothing in the record to indicate that Herder ever requested or received the services of a chiropractor, it appears that the Judge either confused this case with another or misapprehended the issues. We, therefore, reverse and remand to the deputy commissioner for a determination of the issue before him and the entry of an order pursuant to that decision.
REVERSED and REMANDED.
McCORD and THOMPSON, JJ., concur.